UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVE HICKMAN, a/k/a Steve Miller,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-93-144-BO)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Hickman, Appellant Pro Se. David Paul Folmar, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steve Hickman appeals the district court’s order denying his

motion for grand jury transcripts. We have reviewed the record and

the district court’s opinion and find no reversible error.     Ac-

cordingly, we affirm on the reasoning of the district court.   See

United States v. Hickman, No. CR-93-144-BO (E.D.N.C. Nov. 12,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2